DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guy; Stuart (United States Patent Application #US 20110179884; hereinafter Guy) in view of Van Wittenberghe; Jeroen Stijn Juliaan et al. (United States Patent Application #US 20160061688; hereinafter Van).
Regarding claim 1, Guy teaches a test arrangement (abstract discloses test rig) for fatigue testing (par.48 teaches fatigue testing) a wind turbine blade (abstract discloses a wind turbine blade), comprising: 
a floor-mounted test rig (par.33 teaches floor-mounting test rig with anchoring rig to the floor) having a fixing device (par.33 teaches an anchoring structure) for fixing the wind turbine blade to the floor-mounted test rig; and 
an excitation assembly (par.17 teaches an actuation control system which selects the excitation frequency, thus making it part of the excitation assemble ) for exciting the wind turbine blade at a test frequency (par.17 teaches test frequency as excitation frequency);
Guy fails to teach wherein the floor-mounted test rig comprises a liquid tank having a chamber containing a predefined liquid, the predefined liquid in the liquid tank having a resonance frequency depending on an amount of predefined liquid in the liquid tank and a chamber geometry.
Van does teach wherein the floor-mounted test rig comprises a liquid tank having a chamber (par.61 teaches a specimen having a cavity that can be filled with a liquid; thus making it a liquid tank) containing a predefined liquid (par.61 teaches water), the predefined liquid in the liquid tank having a resonance frequency (par.62 teaches resonance frequencies) depending on an amount of predefined liquid (par.41 teaches filling specimen partly with liquid, which is an indefinite amount) in the liquid tank and a chamber geometry (par.41 teaches a cavity geometry of the test specimen, thus also making it a chamber geometry).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Guy to include the teachings of Van; which would provide an improved invention for fatigue testing as disclosed by Van(abstract).

              Regarding claim 4, Guy in view of Van teaches the test arrangement according to claim 1, wherein the floor-mounted test rig comprises a massive main body mounted on a floor (fig.1 and par.44 show floor/ground 12) via a foundation (Guy Fig.1 shows main body 4 mounted through foundation 2).

              Regarding claim 5, Guy in view of Van teaches the test arrangement according to claim 4, wherein the liquid tank is mounted laterally to the main body and comprises or is attached to the fixing device opposite to the main body (Guy fig.1 and par.42 teaches masses 8,9 mounted laterally).

          Regarding claim 7, Guy in view of Van teaches the test arrangement according to claim 1, wherein the chamber has a cuboidal or cylindrical form (Van central element 2 in fig.1a has cylindrical form in profile) and/or that the liquid tank is made of steel and/or a fibre reinforced material (Van par.28 teaches steel).

          Regarding claim 8, Guy in view of Van teaches the test arrangement according to claim 1, wherein the predefined liquid comprises water and/or oil and/or a material having a viscosity larger than 1 Pa*s (Van par.41 teaches water).

         Regarding claim 9, Guy in view of Van teaches the test arrangement according to claim 1, further comprising additional liquid tanks and/or the liquid tank comprises multiple chambers for different oscillation directions and/or test frequencies (Van par.62 teaches additional cavities; Van par.41 teaches test specimens; Van par.61 teaches a specimen having a cavity that can be filled with a liquid; thus, making multiple test specimens as additional liquid tanks).

       Regarding claim 10, Guy in view of Van teaches A method (Guy abstract disclose method) for fatigue testing a wind turbine blade (Guy abstract discloses a wind turbine blade) using a test arrangement (Guy abstract discloses test rig) according to claim 1, the method comprising: 
       choosing the test frequency (Guy par.49 choosing a test frequency) for the wind turbine blade that at least essentially matches the resonance frequency of the wind turbine blade (Guy par.30 teaches excitation frequency equal to another frequency, which could be a resonance frequency); 
      adjusting the amount of the predefined liquid (Van par.42 teaches adjusting indefinite amount of liquid by filling it partially) in the chamber and/or the chamber geometry depending on the test frequency such that the resonance frequency (Van abstract discloses resonance frequency) of the predefined liquid in the chamber is at least essentially equal to the test frequency (Guy par.30 teaches a excitation frequency equal to another frequency, which could be a resonance frequency); and 
        exciting the wind turbine blade at the test frequency (Guy par.1 teaches exciting blade; Guy par.17 teaches excitation frequency as test frequency).


             Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Van further in view of Sonnichsen, H. Eric et al. (United States Patent Application #US 20020083772; hereinafter Sonnichsen).
Regarding claim 2, Guy in view of Van teaches the test arrangement according to claim 1, further comprising an actuating device (Guy par.43 teaches actuators) for adjusting the resonance frequency of the predefined liquid, wherein the amount of predefined liquid and the chamber geometry are chosen such that the resonance frequency of the predefined liquid is at least essentially equal to the test frequency (Guy par.30 teaches excitation frequency equal to another frequency, which could be a test frequency).
Guy in view of Van fails to teach the actuating device being a liquid amount adjusting device and/or a chamber geometry adjusting device.
Sonnichsen does teach the actuating device being a liquid amount adjusting device and/or a chamber geometry adjusting device (par.8 teaches nozzle as a liquid amount adjusting device).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Guy in view of Van to include the teachings of Sonnichsen; which would provide an apparatus for testing vibration in a bladed disk as disclosed by Sonnichsen (par.8).

             Regarding claim 3, Guy in view of Van further in view of Sonnichsen teaches the test arrangement according to claim 2, further comprising a control device configured to control (Guy par.48 and 49 teaches a control system, which can take the form of a device) the actuating device such that the resonance frequency of the predefined liquid becomes at least essentially equal to the test frequency (Guy par.30 teaches excitation frequency equal to another frequency, which could be a test frequency). 
       
                     Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Van further in view of Jensen; Jan Bisgaard (United States Patent Application # US 20090173148; hereinafter Jensen).
           Regarding claim 6, Guy in view of Van teaches the test arrangement according to claim 4, but fails to teach wherein the liquid tank is mounted on top of the main body.
          Jensen does teach wherein the liquid tank is mounted on top of the main body (fig.4 and par.89 teach mounting on top of main body).
         It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Guy in view of Van to include the teachings of Jensen; which would provide a test bench for testing wind turbine equipment as disclosed by Jensen(par.9).

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 11,
“… wherein that a cuboidal chamber for water as the predefined liquid is used, wherein the amount of water in the chamber is determined according to the equation
                
                    
                        
                            f
                        
                        
                            n
                        
                    
                    =
                    
                        
                            1
                        
                        
                            2
                            π
                        
                    
                    
                        
                            
                                n
                                π
                                g
                            
                            
                                L
                            
                        
                        t
                        a
                        n
                        h
                        ⁡
                        (
                        
                            
                                n
                                π
                                h
                            
                            
                                L
                            
                        
                        )
                    
                
            ,
wherein                         
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                        
                     is the resonance frequency of the n-th mode, g is the gravity constant, h is the height of the water in the liquid tank and L is the length of the cuboidal chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior made or record and not relied upon is considered pertinent to applicant’s disclosure.
LEE; Hakgu et al. US 20160109325 is a method for calculating damping based on fluid inertia effect and fatigue test method and apparatus using the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867